Citation Nr: 0124598	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service-connection for 
residuals of a left forearm fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The appellant served in the Mississippi Army National Guard 
and had active duty for training from May 14, 1984 to June 8, 
1984.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which determined that the appellant had not submitted new and 
material evidence sufficient to reopen the claim of 
entitlement to service-connection for residuals of a left 
forearm fracture.  


FINDINGS OF FACT

1.  The Board denied entitlement to service-connection for 
residuals of a left forearm fracture in June 1985.  

2.  The evidence added to the record since the June 1985 
denial, to include private medical records and the 
appellant's July 2001 Travel Board hearing testimony, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
themselves or with evidence previously assembled is so 
significant they must be considered in order to decide fairly 
the merits of the claim.  

3.  The appellant is not a veteran.  

4.  The claimant's residuals of a left forearm fracture pre-
existed his period of active duty for training from May 14, 
1984 to June 8, 1984.  

5.  The evidence does not establish that the residuals of a 
left forearm fracture underwent a chronic or permanent 
worsening during the claimant's period of active duty for 
training from May 14, 1984 to June 8, 1984.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the June 1985 Board denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service-connection for residuals of a 
left forearm fracture have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A(f), 5107(a), 5108, 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.304, 20.1105 (2001).  

2.  Entitlement to service-connection for residuals of a left 
forearm fracture is denied.  38 U.S.C.A. §§ 1131, 1132, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material  

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1105 (2001).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on May 26, 2000 prior to August 29, 2001, 
the revised regulation is not applicable and the Board may 
not consider the revised regulation.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the June 1985 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for residuals of a left forearm fracture.  The 
private medical records show that the appellant suffered a 
compound fracture of the middle third of the left radius and 
ulna in May 1976.  The impression was well-healed fractures 
left radius and ulna in November 1979.  The appellant had 
returned to normal vigorous activity and had no symptoms or 
limitation of function in the left forearm as a result of his 
fracture or the subsequent surgery to correct it.  At the 
July 2001 Travel Board hearing the appellant testified that a 
physician at the Jackson Bone and Joint Clinic said that his 
military service aggravated his left forearm.  The appellant 
also stated that he had multiple physicals trying to enlist 
in the Army.  He reported that he re-injured his left arm 
during basic training for the National Guard.  

This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the Board when it issued its June 1985 decision.  
Moreover, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.

Having submitted new and material evidence, the appellant 's 
claim of entitlement to service-connection for residuals of 
left forearm fracture is reopened and to this extent only, 
granted.  

II.  Service-Connection  

As an initial matter, the Board addresses the application of 
38 U.S.C.A. § 1132 (West 1991 & Supp. 2001), which pertain to 
the presumption of soundness in peacetime service.  As the 
period in question, from May 14, 1984 to June 8, 1984, covers 
only peacetime, the Board will consider only the peacetime 
provisions.  See 38 C.F.R. § 3.2 (2001).  38 U.S.C.A. § 1132 
provides for the presumption of soundness for peacetime 
service, the Board finds that § 1132 is not for application.  
This is so because 38 U.S.C.A. § 1132 requires a minimum of 6 
months of active duty before the presumption applies.  In 
this case, the period in question, May 14, 1984 to June 8, 
1984, is less than 6 months.  Thus, the presumption of 
soundness did not attach in this case.  

The term "veteran" is defined by statute as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2001); see also 38 C.F.R. § 3.1(d) (2001).  Under authority 
of 38 U.S.C.A. § 106, the provisions of 38 C.F.R. § 3.6 
(2001) state that active military, naval, or air service is 
defined as: "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  

The Board finds that a preponderance of the evidence shows 
that the appellant suffered a left forearm fracture prior to 
his period of active duty for training in May and June 1984.  
The private medical evidence of record reveals that the 
appellant suffered a compound fracture of the middle third of 
the left radius and ulna in May 1976.  Debridement, 
irrigation and primary closure of the wound, open reduction 
and compression plate fixation of the left radius and ulna 
was performed in June 1976.  The impression was well-healed 
fractures left radius and ulna in November 1979.  

While on active duty for training, on May 23, 1984, the 
appellant complained of left arm pain while doing pushups.  
Compression plates in the arm were noted.  On May 29, 1984 
the appellant complained of left arm pain.  The appellant 
concurred with the June 1, 1984, Entrance Physical Standards 
Board Proceedings and requested to be discharged from the U. 
S. Army without delay.  

Subsequent to his period of active duty for training, private 
medical records show that the appellant complained of left 
forearm pain in March 1986.  The impression was healed 
fractures of the left radius and ulnar.  The recommendation 
was to have the plates removed because of the discomfort 
caused by the overlying bursa and in view of the vigorous 
work he performed.  

The Board finds that the appellant's residuals of a left 
forearm fracture sustained no permanent increase in 
disability during his brief period active duty for training 
in 1984.  See Maxson v. West, 12 Vet. App. 453, 460 (1999).  
In doing so, the Board relies on the private medical records 
which do not show that left arm complaints until March 1986.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service.'"  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Even if the 
appellant did have complaints of left arm pain during his 
period of active duty for training in May 1984, the Board 
finds that they were only temporary or intermittent flare-
ups.  First, the Board notes that the appellant's period of 
active duty for training was so brief, about 4 weeks, that 
his period of service did not allow for other than a 
temporary or intermittent flare-up.  Second, the Board also 
notes that the private treatment records do not indicate that 
the appellant's preexisting residuals of a left forearm 
fracture worsened as a result of his active duty for 
training.  See 38 U.S.C.A. § 1153 (West 1991).  In fact, 
there is approximately a two-year period between his active 
duty for training and the private medical records showing 
left arm complaints.  

The Board is aware of the contentions of the appellant that 
the residuals of a left forearm fracture were aggravated 
during his period of active duty training in 1984.  However, 
these statements were made by a layperson, and, as such, they 
are not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the presumption of aggravation does not apply, and 
because no competent evidence has been received to otherwise 
show that the appellant's preexisting residuals of a left 
forearm fracture underwent a chronic or permanent worsening 
during his period of active duty for training, the claim must 
be denied.  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the appellant in this case pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations.  


ORDER

A claim entitlement to service-connection for residuals of a 
left forearm fracture is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


